Citation Nr: 0701012	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 22, 2002 for 
service connection for a gastrointestinal stromal tumor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for a 
gastrointestinal stromal tumor, with an effective date for 
service connection of April 22, 2002.  


FINDINGS OF FACT

1.  In March 2003, the RO granted service connection for 
sarcoma and assigned an effective date for service connection 
of April 22, 2002.  

2.  A claim for service connection for sarcoma was received 
no earlier than April 22, 2002.


CONCLUSION OF LAW

The legal criteria for an effective date prior to April 22, 
2002 for service connection for a gastrointestinal stromal 
tumor have not been met.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date for Service Connection -  Gastrointestinal 
Stromal Tumor

The veteran has appealed the issue of entitlement to an 
effective date prior to April 22, 2002 for service connection 
for a gastrointestinal stromal tumor.  The veteran asserts 
that the fact that he was diagnosed with gastrointestinal 
stromal tumor in December 2000 warrants an effective date as 
of that month.  Citing 38 C.F.R. § 3.114.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

In this case, on April 22, 2002, the veteran filed a claim 
for service connection for soft tissue sarcoma.  In July 
2002, the RO denied the claim after determining that the 
evidence was insufficient to show that the veteran's 
gastrointestinal stromal tumor was classified as a soft 
tissue sarcoma.  However, additional medical evidence was 
subsequently received, and in March 2003, the RO granted 
service connection for a gastrointestinal stromal tumor.  The 
RO assigned an effective date for service connection of April 
22, 2002. 

The Board finds that the claim must be denied.  The Board 
finds no legal basis for awarding service connection for a 
gastrointestinal stromal tumor prior to April 22, 2002.  
Specifically, there is no evidence of a formal claim or 
written intent to file a claim for service connection for a 
gastrointestinal stromal tumor that is dated prior to April 
22, 2002.  See 38 C.F.R. §§ 3.155 (2006).  Accordingly, the 
evidence is against the claim, and the claim must be denied.

In reaching this decision, the Board has considered the 
veteran's argument that an earlier effective date is 
warranted under 38 C.F.R. § 3.114 because the claim was 
granted pursuant to a liberalizing law or VA issue.  In this 
regard, the RO's March 2003 decision was based on medical 
evidence which indicated the veteran's gastrointestinal 
stromal tumor was classified as a soft tissue sarcoma.  The 
RO's decision indicates that it granted service connection 
for a gastrointestinal stromal tumor under the presumptive 
provisions at 38 C.F.R. §§ 3.307, 3.309.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

However, the provisions of 38 U.S.C.A. § 5110(g) constitute 
an exception to 38 U.S.C.A. § 5110(a).  Under 38 U.S.C.A. 
§ 5110(g), subject to the provisions of § 5101 of title 38, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  In this 
case, the "date of administrative determination of 
entitlement" is the date of the VA determination authorizing 
the benefit, here, the RO's March 2003 rating decision.  

The provisions of 38 C.F.R. § 3.114, which implement 38 
U.S.C.A. § 5110(g), state in pertinent part:

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2006).

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1) (2006).

If a claimant requests review of his claim more than one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (2006).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The Agent Orange Law, in 
effect, liberalized the law and created a presumption of 
service connection for veterans exposed to certain herbicides 
who developed diseases many years after service.  That 
presumption was extended to soft-tissue sarcoma.  See 55 Fed. 
Reg. 51,651 (Oct. 15, 1991) (now codified at 38 C.F.R. § 
3.309(e) (2006)).  The effective date of the soft-tissue 
sarcoma presumption was made retroactive to September 25, 
1985.

The Board finds that an earlier effective date is not 
warranted under 38 C.F.R. § 3.114.  In McCay v. Brown, 106 
F.3d 1577, 1580 (Fed. Cir. 1997), the Federal Circuit 
discussed the application of 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114.  The Federal Circuit stated, "the 
statutory authority to grant benefits one year prior to 'the 
date of the claim administrative determination of 
entitlement' can only refer to those cases in which the 
veteran had previously filed a claim which had been decided 
against the veteran."  Id. at 1580.  The Federal Circuit 
further noted that the purpose of section 5110(g) was to 
provide a one-year grace period, such as that allowed after 
service discharge or death, following the enactment of 
liberalizing laws for potential beneficiaries who would 
otherwise be penalized by not filing prompt post-enactment 
claims.  Id.  Similarly, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court noted that when there has been an 
intervening liberalization of law that creates a new basis of 
entitlement to a benefit, an otherwise previously and finally 
denied claim may be readjudicated de novo on the same factual 
basis as the previously denied claim, and that the authority 
for such readjudication is 38 U.S.C. § 5110(g) and its 
implementing regulation, 38 C.F.R § 3.114.  Id. at 5 (Citing 
Spencer v. Brown, 4 Vet. App. 283 (1993) aff'd 17 F.3d 368 
(Fed. Cir. 1994)).  

Given the foregoing, 38 C.F.R. § 3.114 only applies in cases 
in which the claim was denied prior to the issuance of the 
liberalizing law or VA issue.  In this case, a previous claim 
for sarcoma was not denied prior to the veteran's filing of 
his claim in April 2002.  Accordingly, an earlier effective 
date is not warranted pursuant to 38 C.F.R. § 3.114.  

Finally, the Board has considered whether the veteran would 
be entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), 
the specific guidance describing the Stipulation and Order 
setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II), the class action Order in Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation became 
effective September 24, 2003.

This regulation is applicable to claims where VA denied 
compensation for a covered herbicide disease in a decision 
issued between September 25, 1985, and May 3, 1989.  This 
regulation is also applicable to claims for disability 
compensation for the covered herbicide disease that were 
either pending before VA on May 3, 1989, or were received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease.  Covered herbicide diseases are: 
type 2 diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma.  This new regulation is applicable to the 
veteran's claim.

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A claim will be considered a claim for 
compensation for a particular covered herbicide disease if 
the application and other supporting statements and 
submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an 
intent to apply for compensation for the covered herbicide 
disability or VA issued a decision on the claim, between May 
3, 1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  38 C.F.R. § 3.816(c)(2)).

As previously stated, the Agent Orange Act of 1991 
liberalized the law and created a presumption of service 
connection for veterans exposed to certain herbicides who 
developed diseases many years after service.  That 
presumption was extended to soft-tissue sarcoma.  The 
effective date of the soft-tissue sarcoma presumption was 
made retroactive to September 25, 1985.  

In summary, the appellant did not file a claim for service 
connection until April 22, 2002, which is more than one year 
after the effective date of the liberalizing legislation and 
regulation change recognizing a causal relationship between 
Agent Orange exposure and soft-tissue sarcoma.  Where the 
requirements at 38 C.F.R. § 3.816(c)(1) or (c)(2) are not 
met, the effective date of the award of compensation shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  
38 C.F.R. § 3.816(c)(4)).  As previously stated, 38 C.F.R. §§ 
3.114 does not apply to this case, and an earlier effective 
date is not warranted under 38 C.F.R. § 3.400.  Accordingly, 
the claim must be denied.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in March 2006, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that the March 2006 letter was sent to 
the veteran after the RO's decision that is the basis for 
this appeal.  However, any defect with respect to the timing 
of the VCAA notice in this case was nonprejudicial.  There is 
no indication that the outcome of the claim has been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claim, as 
he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  For these reasons, 
the timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and as the Board has denied the claim, 
any defect with respect to the content of the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied, and no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).





ORDER

An effective date prior to April 22, 2002 for service 
connection for a gastrointestinal stromal tumor is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


